Name: 81/703/EEC: Council Decision of 27 July 1981 appointing an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-09

 Avis juridique important|31981D070381/703/EEC: Council Decision of 27 July 1981 appointing an alternate member of the Advisory Committee on Medical Training Official Journal L 254 , 09/09/1981 P. 0016 - 0016****( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 260 , 16 . 10 . 1979 , P . 12 . COUNCIL DECISION OF 27 JULY 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 81/703/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 79/846/EEC ( 2 ), THE COUNCIL APPOINTED PROFESSOR VITO DI LEO AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING 5 APRIL 1982 ; WHEREAS , ON 18 JULY 1981 , THE ITALIAN GOVERNMENT NOMINATED DR LUIGI SENTINELLI TO REPLACE PROFESSOR VITO DI LEO AS AN ALTERNATE MEMBER OF THE AFORESAID COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR LUIGI SENTINELLI IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF PROFESSOR VITO DI LEO FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER